Case 7:18-cv-11533-NSR Document 71 Filed 04/12/21 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
x ELECTRONICALLY FILED
: DOC #:
CONGREGATION OF RIDNIK, et al., : DATE FILED: 4/12/2021
Plaintiff, : 18-cv-11533 (NSR)
-against- : ORDER GRANTING
: MOTION FOR
VILLAGE OF AIRMONT, et al., —; LEAVE TO WITHDRAW
: AS COUNSEL
Defendants. :
xX

 

NELSON S. ROMAN, United States District Judge:

Upon a review of the moving papers it is hereby ordered that pursuant to Local Civil Rule
1.4, Alexander J. Eleftherakis’ Motion for Leave to Withdraw as Counsel for Defendants is
hereby granted. The Court notes that Defendants continue to be represented by Brian Sokoloff
and Leo Dorfman who have been counsel of record since making an appearance in this litigation

on January 15, 2019. (ECF Nos. 17 & 18.)

Dated: April 12, 2021
White Plains, New York

SO ORDERED:

 

NELSON S. ROMAN

United States District Judge
